Exhibit 24(3)(5)(a): Variable Annuity Flexible Premiuim Deferred Individual Variable Annuity Application (ICC15 171102) VOYA PREFERRED ADVANTAGE VARIABLE ANNUITY FLEXIBLE PREMIUM DEFERRED INDIVIDUAL VARIABLE ANNUITY APPLICATION Countrywide except CA, CT, DC, DE, FL, ND, and SD Distributed by Directed Services LLC Issued by Voya Insurance and Annuity Company (the “Company”) A member of the Voya ® family of companies Fax: 860-580-0919 Mail: PO Box 10450, Des Moines, IA 50306-0450 Customer Service: 909 Locust Street, Des Moines, IA 50309-2899 Website: Voya.com Phone: 888-854-5950 Voya ® Financial The accumulation value and annuity payments may increase or decrease depending on the results of the investments in the variable subaccounts. 1. OWNER INFORMATION (If a trust is designated as the owner, complete the Certificate of Trust and submit it with this application. If the owner named below is not a natural person, the producer must complete additional requirements as described in Section 12.) Name SSN/TIN Beneficiary of , Decedent (Complete only if applying for a Beneficial (Inherited) IRA or for a Beneficial (Inherited) 1035 Exchange.) Birth Date/Trust Date c Male c Female Marital Status: (Select one.) c Married c Single c Widow/Widower Street Address (PO boxes are not permitted. ) City State ZIP Mailing Address (If different than above.) City State ZIP Country of Citizenship Country of Incorporation Phone E-mail Address Client Account Number (Broker-dealer use only.) JOINT OWNER INFORMATION ( Must be a natural person. Joint ownership is not available if the owner is not a natural person. This is not an option if this application is for an IRA.) Name SSN/TIN Birth Date/Trust Date c Male c Female Marital Status: (Select one.) c Married c Single c Widow/Widower Street Address (PO boxes are not permitted. ) City State ZIP Mailing Address (If different than above.) City State ZIP Country of Citizenship Relationship to Owner Phone E-mail Address ICC15 171102 Page 1 of 8 - Incomplete without all pages. Order #171102 05/18/2015 2. ANNUITANT(S) (Designate an annuitant below in the event that: 1) the individual owner is not the annuitant; 2) there is joint ownership; or 3) the owner is not a natural person. If an individual owner is named and an annuitant is not named below, the individual owner will be named as the annuitant. The owner is required to have an insurable interest in the life of the annuitant. An insurable interest is defined as the owner has a lawful and substantial economic interest in the continued life of the annuitant.) Name Phone SSN/TIN Birth Date c Male c Female Street Address (PO boxes are not permitted. ) City State ZIP Country of Citizenship Relationship to Owner ANNUITANT (Complete if there are two annuitants.) Name Phone SSN/TIN Birth Date c Male c Female Street Address (PO boxes are not permitted. ) City State ZIP Country of Citizenship Relationship to Owner CONTINGENT ANNUITANT (This individual will become the annuitant if all named annuitants have died prior to the Annuity Commencement Date.) Name Phone SSN/TIN Birth Date c Male c Female Street Address (PO boxes are not permitted. ) City State ZIP Country of Citizenship Relationship to Owner 3. BENEFICIARY INFORMATION If you would like to designate a restricted beneficiary, complete the Beneficiary Designation with Restricted Payout form (171013) and submit it with this application. Total percentage of primary beneficiary shares must equal 100%. Total percentage of contingent beneficiary shares must also equal 100%. If no percentages are listed, beneficiaries' shares will be distributed equally. If the trust is the beneficiary, please provide the entire trust name, trust date and tax identification number, for example: The John Doe Trust dated mm/dd/yyyy. Additional beneficiaries should be listed on a separate piece of paper that includes the owners signature and the date. Name Gender Birth Date/Trust Date SSN/TIN % Beneficiary Type: Address Phone Relationship to Owner c Primary Name Gender Birth Date/Trust Date SSN/TIN % Beneficiary Type: c Primary Address Phone Relationship to Owner c Contingent Name Gender Birth Date/Trust Date SSN/TIN % Beneficiary Type: c Primary Address Phone Relationship to Owner c Contingent Name Gender Birth Date/Trust Date SSN/TIN % Beneficiary Type: c Primary Address Phone Relationship to Owner c Contingent ICC15 171102 Page 2 of 8 - Incomplete without all pages. Order #171102 05/18/2015 4. INITIAL PREMIUM AND PLAN TYPE ($5000 minimum initial premium.) Make all checks payable to Voya Insurance and Annuity Company. Complete either the nonqualified source of premium or the Individual Retirement Annuity (IRA) source of premium, not both. Premium: $ Nonqualified - Sources of Premium: c New Purchase (money with application) c 1035 Exchange c Transfer from money market, CD or mutual fund c Beneficial (Inherited) 1035 Exchange (If selected, submit form (154173) with this application.) IRA - Sources of Premium: c New Purchase (money with application) c Transfer c Rollover c New contribution for tax year (Traditional IRA and Roth IRA only.) Indirect Rollover/New Contribution Source Type of IRA Applied For: (Select one) c Traditional IRA c Roth IRA c SIMPLE IRA* c SEP IRA* *Complete Employer Information form (171186) with this IRA selection. Beneficial (Inherited) IRA: (If selected, submit form (154173) with this application.) c Traditional IRA c Roth IRA c SIMPLE IRA c SEP IRA c Check here, and complete the following, if a portion or all of the contract premium is from a transfer or rollover for which we will not be provided with Voya transfer paperwork prior to receiving money from the other company. Company Is this a life insurance policy or annuity? c Yes c No Policy/Contract Account Number Amount Company Is this a life insurance policy or annuity? c Yes c No Policy/Contract Account Number Amount Company Is this a life insurance policy or annuity? c Yes c No Policy/Contract Account Number Amount 5. AUTOMATIC REBALANCING / DOLLAR COST AVERAGING (Select one option only.) c OPTION 1 – AUTOMATIC REBALANCING ($10,000 minimum annuity contract accumulation value required.) Indicate appropriate frequency below. Any subsequent reallocation, add-on or partial withdrawal you direct, other than on a pro rata basis, will terminate this program. If you have chosen to allocate 100% into one subaccount automatic rebalancing does not apply. This option may not be available within the first 35 calendar days of contract issue. I authorize automatic rebalancing of my subaccounts: c Quarterly c Semi-Annually c Annually c OPTION 2 – DOLLAR COST AVERAGING (DCA) Indicate the Duration and the Transfer Amount below. Should you elect this option, the full amount of your initial premium will be placed in the Specially Designated Subaccount, (620) Voya Liquid Assets Portfolio. Less than the initial premium cannot be processed using DCA. This option is not available within the first 30 days of contract issue. DCA will begin on the calendar day your contract is issued. If your contract was issued on or after the 29 th of the month, then DCA will occur on the 1 st of each month. More than one DCA program is not permitted to be in effect at the same time. If Duration is not specified below, DCA will continue until the Special Designated Subaccount is depleted. If you elected a specific duration, then upon reaching the end of the duration period the Specially Designated Subaccount may retain a subaccount value. Duration (Must be 3 months or more.) months. Transfer Amount ($100 minimum) $ ICC15 171102 Page 3 of 8 - Incomplete without all pages. Order #171102 05/18/2015 Oppenheimer International Growth Fund/VA - Service Oppenheimer International Growth Fund/VA - Service 6. INITIAL PREMIUM ALLOCATION OR DCA ALLOCATION Based on your risk tolerance, your initial premium allocation or DCA (if selected) will be allocated to the subaccounts as you have indicated below. Allocations must be in whole percentages and must total 100%. Percentage # Name - Class Percentage # Name - Class Asset Allocation Fund-of-Funds International % 1729 Voya Retirement Conservative Portfolio - Adviser % 6022 American Funds IS International Fund - Class 4 % 1730 Voya Retirement Moderate Portfolio - Adviser % 6023 American Funds IS New World Fund - Class 4 % 1731 Voya Retirement Moderate Growth Portfolio - Adviser % 6048 MFS VIT International Value Portfolio - Service Class % 1732 Voya Retirement Growth Portfolio - Adviser % 6050 Oppenheimer International Growth Fund/VA - Service Balanced/Asset Allocation Shares % 6028 Calvert VP SRI Balanced Portfolio - Class F % 1550 Voya International Index Portfolio - Adviser % 6044 Janus Aspen Balanced Portfolio - Service Shares % 1048 VY JP Morgan Emerging Markets Equity Portfolio - Adviser % 1742 VY Franklin Income Portfolio - Adviser % 1047 VY T.Rowe Price International Stock Portfolio - Adviser % 269 VY Invesco Equity and Income Portfolio - Adviser % 1587 VY Templeton Foreign Equity Portfolio - Adviser % 320 VY T. Rowe Price Capital Appreciation Portfolio - Adviser Large-Cap Blend Bond % 1383 Voya Growth and Income Portfolio - Adviser % 6018 American Funds IS Bond Fund - Class 4 % 272 VY Columbia Contrarian Core Portfolio - Adviser % 6025 BlackRock High Yield V.I. Fund - Class III Large-Cap Growth % 6030 Deutsche High Income VIP - Class B % 6021 American Funds IS Growth Fund - Class 4 % 6059 T. Rowe Price Blue Chip Growth Portfolio - II % 6031 Eaton Vance VT Floating-Rate Income Fund - Initial Class % 1775 Voya Large Cap Growth Portfolio - Adviser % 6035 Fidelity VIP Strategic Income Portfolio - Service Class 2 % 2714 Voya Russell™ Large Cap Growth Index Portfolio - Service Class % 6036 Franklin Strategic Income VIP Fund - Class 2 % 256 VY T. Rowe Price Growth Equity Portfolio - Adviser % 6040 Ivy Funds VIP High Income Large-Cap Value % 6045 Janus Aspen Flexible Bond Portfolio - Service Shares % 6024 BlackRock Equity Dividend V.I. Fund - Class III % 6047 Lord Abbett Bond Debenture Portfolio - Class VC % 6032 Eaton Vance VT Large-Cap Value Fund - Initial Class % 6052 PIMCO VIT Low Duration Portfolio - Admin Class % 2326 Voya Large Cap Value Portfolio - Adviser % 6053 PIMCO VIT Short-Term Portfolio - Admin Class % 2711 Voya Russell™ Large Cap Value Index Portfolio - Service Class % 6054 PIMCO VIT Total Return Portfolio - Admin Class % 321 VY Invesco Growth and Income Portfolio - Adviser % 6055 Principal Income Fund - Class 2 % 316 VY T. Rowe Price Equity Income Portfolio - Adviser % 6056 Putnam VT American Government Income Fund - Class 1B Mid-Cap Blend % 6057 Putnam VT Income Fund - Class 1B % 6046 JPMorgan Insurance Trust Intrepid Mid Cap Portfolio - Class 2 % 1020 Voya High Yield Portfolio - Adviser % 1559 Voya Russell TM Mid Cap Index Portfolio - Adviser % 8479 Voya Intermediate Bond Portfolio - Adviser Mid-Cap Growth % 1721 VY BlackRock Inflation Protected Bond Portfolio - Adviser % 6041 Ivy Funds VIP Mid Cap Growth % 8474 Voya MidCap Opportunities Portfolio - Adviser % 442 VY Baron Growth Portfolio - Adviser % 1206 VY FMR Diversified Mid Cap Portfolio - Adviser ICC15 171102 Page 4 of 8 - Incomplete without all pages. Order #171102 05/18/2015 6. INITIAL PREMIUM ALLOCATION (CONTINUED) Percentage # Name - Class Percentage # Name - Class Mid-Cap Value Target Date Fund-of-Funds % 447 VY American Century Small-Mid Cap Value Portfolio % 749 Voya Solution 2025 Portfolio - Adviser - Adviser % 760 Voya Solution 2035 Portfolio - Adviser % 441 VY JPMorgan Mid Cap Value Portfolio - Adviser % 763 Voya Solution 2045 Portfolio - Adviser Money Market % 1169 Voya Solution 2055 Portfolio - Adviser % 620 Voya Liquid Assets Portfolio - Service 2 Class Other % 766 Voya Solution Income Portfolio - Adviser World Allocation % 6026 BlackRock iShares Alternative Strategies V.I. Fund - Class III % 6019 American Funds IS Capital Income Builder Fund - Class 4 % 6027 BlackRock iShares Dynamic Allocation V.I. Fund - Class III % 2088 BlackRock Global Allocation V.I. Fund - Class III % 6029 Deutsche Alternative Asset Allocation VIP - Class B % 6037 Invesco V.I. Balanced-Risk Allocation Fund - Series II Sector % 6038 Ivy Funds VIP Asset Strategy % 6039 Ivy Funds VIP Energy % 6051 PIMCO VIT All Asset Portfolio - Admin Class % 6042 Ivy Funds VIP Science and Technology % 3908 Voya Global Perspectives Portfolio - Adviser % 6049 MFS VIT Utilities Series Portfolio - Service Class World Bond % 6060 T. Rowe Price Health Sciences Portfolio - II % 6061 Templeton Global Bond VIP Fund - Class 2 % 1725 VY Clarion Global Real Estate Portfolio - Adviser % 597 Voya Global Bond Portfolio - Adviser % 1111 VY Clarion Real Estate Portfolio - Adviser World Stock Small-Cap Blend % 6020 American Funds IS Global Growth Fund - Class 4 % 1562 Voya Russell TM Small Cap Index Portfolio - Adviser % 1753 Voya Global Value Advantage Portfolio - Adviser % 315 VY JPMorgan Small Cap Core Equity Portfolio - Adviser VY Morgan Stanley Global Franchise Portfolio - % 1752 Small-Cap Growth Adviser % 6043 Ivy Funds VIP Small Cap Growth % 445 VY Oppenheimer Global Portfolio - Adviser % 9241 Voya SmallCap Opportunities Portfolio - Adviser Small-Cap Value % 6058 Putnam VT Small Cap Value Fund - Class 1B % 1216 VY Columbia Small Cap Value II Portfolio - Adviser ICC15 171102 Page 5 of 8 - Incomplete without all pages. Order #171102 05/18/2015 7. PREAUTHORIZED PAYMENT PLAN AUTHORIZATION** (Bank account verification required.) Include a voided check and verify all banking information prior to submission. If funds are being deducted from a savings account, you must submit a letter from the bank (on bank letterhead) that includes verification of the bank routing/ABA number, bank account number, and bank account owner’s name. If your start date is on or after the 29 th of the month, withdrawals will automatically occur on the 28 th of each month. For IRAs, your contribution will apply to the tax year in which it was received. Your request must be received no later than 10 days before the next scheduled additional payment. If you would like to discontinue or change this authorization, please contact Customer Service at the phone number or the address on page 1 of this application. I hereby authorize the Company to initiate a debit entry(ies) to the account indicated and in the amount and frequency listed below. This authorization shall remain in force until I give the Company written notice of termination of this authorization. I understand and agree that I will indemnify the Company for any costs it incurs should there be insufficient funds in the below listed account. If insufficient funds, the additional payment will not be applied. The additional payment will be applied pro-rata across current subaccount allocations. Amount ($100 minimum) $ Start Date (mm/dd/yyyy) Frequency: c Monthly c Quarterly c Annually **If you have provided authorization for a Preauthorized Payment Plan, please request a copy of this application from your producer for your records. 8. REALLOCATION AUTHORIZATION Producer Authorization. Unless I have checked the box below, by signing this application in Section 11, I authorize the Company to act upon reallocation instructions given by electronic means, voice command, or otherwise (“Reallocation Instructions”) from the producer(s) named in Section 12, upon furnishing their Social Security Number (SSN) or alternative identification number. c I do not authorize the Company to act upon any Reallocation Instructions given by any producer. Authorization of Another Individual(s). I authorize the Company to act upon the Reallocation Instructions from the individual(s) listed below. If an individual’s SSN is not provided, the individual(s) will not be authorized. Name SSN/TIN Name SSN/TIN Neither the Company nor any person the Company authorizes will be responsible for any claim, loss, liability or expense in connection with Reallocation Instructions received from a producer or other person if the Company acts in good faith in reliance upon this authorization in connection with instructions received. The Company will continue to act upon this authorization until 1) you notify the Company by phone or in writing; or 2) in the case of producer authorization, the producer(s) named in Section 12 are no longer affiliated with the broker-dealer under which your contract was purchased. The Company may discontinue or limit this privilege at any time. 9. ELECTRONIC DOCUMENT DELIVERY By providing your e-mail address in Section 1 and signing the application, you will receive information about electronic document delivery. When your annuity is issued, you will receive an e-mail with a link to our website to authorize electronic document delivery. Please add VoyaSupport@Voya.com to your trusted e-mail addresses to ensure that electronically delivered documents are received. Until your authorization in electronic delivery has been finalized, you will receive all correspondence via U.S. Mail. While electronic delivery may significantly reduce the amount of mail sent to you, certain documents and service- related correspondence will continue to be sent via U.S. Mail. 10. IMPORTANT INFORMATION AND REQUIRED NOTICES To help the government fight the funding for terrorism and money-laundering activities, federal law requires all financial institutions to obtain, verify, and record information that identifies each person who opens an account. What this means for you — when you apply for an annuity, we will ask for your name, address, date of birth, and other information that will allow us to identify you. We may also ask to see your driver’s license or other identifying documents. If you wish to have a more detailed explanation of our information practices, please write to: Customer Service at 909 Locust Street, Des Moines, IA 50309-2899. Any person who knowingly presents a false statement in an application for insurance may be guilty of a criminal offense and subject to penalties under state law. ICC15 171102 Page 6 of 8 - Incomplete without all pages. Order #171102 05/18/2015 11. ACKNOWLEDGEMENT AND SIGNATURE (Please read carefully and sign below.) SIGNATURE REQUIRED BELOW! THIS ENTIRE SECTION MUST BE COMPLETED FOR YOUR APPLICATION TO BE PROCESSED. REPLACEMENT If either question below is answered Yes, you must complete any state-required replacement forms, as applicable, and submit them with this application. 1. Do you currently have any existing individual life insurance policies or annuity contracts? (If Yes, complete the state-required replacement form(s) and provide details below.) c Yes c No 2. Will this contract replace any existing individual life insurance policies or annuity contracts? (If Yes, complete the state-required replacement form(s) and provide details below.) c Yes c No Company Policy/Contract # Company Policy/Contract # SPECIAL REMARKS By signing below, I acknowledge receipt of the prospectus. My signature also serves as a representation that: (a) I have read the application; and (b) the owner has an insurable interest in the life of the annuitant, as defined above and in more detail in the prospectus. Only the owner and the Company have the authority to modify this form. After reviewing my financial information, I believe this contract is suitable and will meet my financial goals and objectives. In regard to the variable subaccounts, I understand that: (a) the accumulation value and annuity payments may increase or decrease depending on the results of the investment in the variable subaccounts; (b) no minimum contract value or annuity payment is guaranteed; and (c) when based on the investment experience, the annuity cash surrender values may increase or decrease on any day. I also understand that IRAs already provide tax deferral like that provided by the contract and the death benefit is the accumulation value. I agree that, to the best of my knowledge and belief, all statements and answers in this application are complete and true. U.S. TAXPAYER CERTIFICATIONS Under penalties of perjury, I certify that: 1. The Taxpayer Identification Number that appears on this form is correct. 2. I am not subject to back-up withholding due to failure to report interest and dividend income; c If I am subject to backup withholding, I have checked here. 3. I am a U.S. person. If you are a Non-Resident Alien, please check the box below. c Under penalties of perjury, I certify that I am a Non-Resident Alien. The amount paid to you will be subject to 30% tax withholding unless you submit an IRS Form W-8 and are entitled to claim a reduced rate of withholding under the applicable U.S. tax treaty. The Internal Revenue Service does not require your consent to any provision of this document other than the certifications (in bold above) required to avoid back-up withholding. Ê Owner Signature Signed at (city, state) Date Ê Joint Owner Signature (if applicable) Signed at (city, state) Date By signing below, I consent to being the individual annuitant. Ê Annuitant Signature (if other than named owner(s)) Date Ê
